I would overrule the first assignment of error, but on an analysis different from that followed by Judge Young.
Evid.R. 404(B) prohibits evidence of extrinsic acts "to prove the character of a person in order to show that he acted in conformity therewith" to commit the crime charged. The rule thus combines the prohibition against the stacking of inferences with the bar against the introduction of character evidence created by Evid.R. 404(A).
Judge Young's resolution of the first assignment of error, that evidence of Bush's behavior thirty minutes earlier is admissible to demonstrate a propensity to use force, employs the very inferential pattern prohibited by Evid.R. 404(B). However, I find no violation of the rule. Bush's acts thirty minutes earlier, in the same location, involving the same victim, are not wholly independent of the offense with which he was charged. Both were part of the same episode on that *Page 155 
occasion. Therefore, his earlier acts were not so clearly "extrinsic" to the crime charged that the trial court abused its discretion when it admitted evidence of those acts over Bush's objection. I would overrule the first assignment of error on that basis.